EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Fuller on 4/29/2021.

The application has been amended as follows: 

Claim 1, third line of step (b), after “solid particles”, please insert - - further comprising adding an agent capable of ligating one therapeutic monoclonal antibody with another therapeutic monoclonal antibody --.

Claim 8, third line of step (b), after “solid particles”, please insert - - further comprising adding an agent capable of ligating one therapeutic monoclonal antibody with another therapeutic monoclonal antibody --.

Claim 9, line 3, delete “comprising the additional steps g and h of”. 

Claim 11, fourth line of step (b), after “first moiety”, please insert - - further comprising adding an agent capable of ligating one therapeutic monoclonal antibody with another therapeutic monoclonal antibody --.

Claim 17, first line of step (d), please delete “(e.g. absorbance or luminescence)”. 


			Reasons for Allowance
no prior art teaches or fairly suggests the instant invention for determining the presence and quantify of a therapeutic antibody and a therapeutic antibody-antibody (ADA) in a biological sample.  The conventional approaches to measure the therapeutic antibody and ADA were reviewed by Kelley et al. (The AAPS Journal 2013, vol. 15 page 646-658; “Theoretical Considerations and Practical Approaches to Address the Effect of Anti-drug Antibody (ADA) on Quantification of Biotherapeutics in Circulation”; IDS reference). The common methods used include capturing antibody on solid support ELISA, bridging assay, or acid association assay (capturing antigen- ADA-therapeutic drug-labeld (See Figures 1-4). The closest prior art is the reference of Leister et al. (Two high throughput screen assays for measurement of TNF-alpha in THP-1 cells”  Current Chemical Genomics 2011 5:21-29) where Leister et al. teach using specific TNF-alpha antibody labeling with one moiety of fluorophore, and a second antibody of TNF-alpha with fluorescent modulator (See Figure 1). However, the goal of Leister et al. is on screening TNF-alpha inhibitor, i.e. compound(s) but not on therapeutic monoclonal antibody (See Abstract; Discussion).  Although therapeutic monoclonal antibodies are used widely in therapy to treat a number of diseases. However, patients treated with such antibodies may differ considerably (e.g. TNF-alpha antibody vs. non TNF alpha antibody). For example, differences in pharmacokinetics may result in individual patients having inadequate drug levels for extended 7periods of time between infusions. This problem can be exaggerated by the appearance of patient antibodies, so-called 'anti-drug antibodies' (ADAs), to the therapeutic antibodies. The differences with the instant invention lie in (1) detecting a non-TNF-alpha therapeutic monoclonal antibody (not anti-TNF-alpha monoclonal antibody); (2) using probes having target of therapeutic antibody (not labeled antibody); (3) probes labeling with enzyme/substrate respectively, or adding agent capable of ligating different therapeutic monoclonal antibody and (4) simultaneously detecting ADA by spiking known amount of therapeutic monoclonal antibody in the sample.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641